Citation Nr: 1225655	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran on active duty from June 1980 to October 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for the claimed disability.

The Veteran testified at a Travel Board hearing held at the RO before an Acting Veterans Law Judge in September 2006, and the case was remanded for additional development in April 2007.  The Veteran was later notified that the Acting Judge who conducted the hearing was no longer employed with the Board.  The Veteran was afforded the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Therefore, the Board continued with the Veteran's appeal, which was again remanded for additional development in September 2009.  After further development, the case returned to the Board and the appeal was denied in a January 2011 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board for action consistent with the JMR.  Specifically, the Board was instructed to discuss lay testimony that was not fully addressed in the January 2011 decision.  See July 11, 2011 Court Order.

The Veteran subsequently submitted a request for a Travel Board hearing, and the case was remanded by the Board in January 2012 to facilitate the Veteran's request.  However, in correspondence dated June 2012, the Veteran withdrew his hearing request.  Therefore, the Board will proceed.


FINDING OF FACT

The Veteran's depressive disorder is not etiologically related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  An additional letter dated March 2006 informed the Veteran of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the March 2006 letter.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in July 2008, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, private treatment records, VA treatment records, Social Security Administration (SSA) records, VA authorized examination report, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's acquired psychiatric disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

C.  Evidence

Service treatment records indicate the Veteran underwent an enlistment examination in June 1980.  No relevant abnormalities were noted, and the Veteran denied any nervous conditions on a Screening Physical Examination for Army Recruitment (SPEAR) form.  However, in September 1980, the Veteran had complaints regarding his nerves.  He felt jumpy, was short-tempered, and had personality conflicts with his peers.  He was diagnosed with situational anxiety.  Shortly thereafter, in October 1980, he was referred to Walter Reed Army Medical Center for psychiatric observation due to suicidal ideation.  He reported that he had been doing fine until about 1 month prior to his admission, when he noticed several changes.  He did not care about anything, felt very nervous and "touchy," was short-tempered, and felt he was building up stress.  He was diagnosed with adjustment disorder with mixed emotional features, manifested by depressed mood, anger, increased dependency, and suicidal ideation.  The treating physician noted that the condition was incurred in the line of duty.  A diagnosis of traits of schizoid personality was also rendered, and determined not to be in the line of duty.  The Veteran was then administratively discharged a short time later.

A service periodic examination in June 1984 was within normal limits, though the Veteran reported a history of trouble sleeping, excessive worry, and nervous trouble.  By way of explanation, the Veteran reported that he had depression and nocturnal awakenings for the previous six months and that he was seeing a psychiatrist for "shakes" and "nervous trouble" that he had had "all his life."  The Board notes that the Veteran has reported that he was a member of the Reserves for six years after his discharge from active duty, but that he was on inactive duty and does not appear to have participated in any training.

Private treatment records dated July 1998 reflect a diagnosis and treatment for depression.  The Veteran reported that he had been accused of and was going on trial for sexually abusing his children, which had caused him to be overly depressed.  Separate records show the Veteran discussed the abuse he received as a child in addition to the abuse he admitted committing against his children.  It was also noted that the only history of previous treatment reported by the Veteran was that of treatment for a "nervous breakdown" in 1981 wherein he was treated at Walter Reed Army Medical Center for 12 weeks.  Parenthetically, the actual records indicate that the Veteran was hospitalized for six days.  Also, his past psychiatric history was reported treatment with Diazepam for a 2-month period; no current treatment was reported.  Later, private records and additional VA records consistently diagnose major depressive disorder through 2005.

An acquaintance of the Veteran, D.L.J, submitted a statement dated September 2004 in support of the Veteran's claim.  He stated that he had worked with the Veteran in construction until he joined the military in 1980.  At the time, the Veteran was physically and mentally capable of doing most any kind of work that anyone else could do.  However, after the Veteran returned from service, he had difficulty keeping a job.  He was very jumpy, and depressed about life and family matters.

The Veteran submitted a statement from G.L., L.C.S.W., dated January 2006.  He stated that the Veteran was being treated for major depression with both psychotherapy and medication.  The Veteran had reported experiencing his first bout of depression while serving in the Armed Forces.  G.L. noted that about 50 percent of people who experience an initial episode of major depression will experience a second episode, and about 50 percent of those who have a second episode will have a third.  The Veteran was an individual who was vulnerable to subsequent episodes of depression following the initial onset of the illness, which in this case occurred while he was in military service.

The Veteran testified at a Travel Board hearing in September 2006.  He recalled hearing a voice call his name while he was in the barracks during advanced individual training.  When he looked, nobody was there.  He went out for a run, and the next thing he remembered was being transported to Walter Reed Medical Center and being diagnosed with schizophrenia.  He was told he could start over with training, or he could go home.  He chose the latter.  He was told he could not receive VA treatment, and he could not afford private treatment.  He believed his schizophrenia was triggered by beatings he received from fellow soldiers during basic training.

The Veteran was afforded a VA examination in April 2010.  The claims file was reviewed by the examiner, who noted the Veteran's psychiatric hospitalization during service in 1980, and subsequent treatment beginning in 1998.  The Veteran also reported that after he was released from service, he did see a doctor for a couple of years for depression.  He stated that he was currently receiving mental health services (supportive therapy) through VA as a condition of his parole.  He also recorded the circumstances of the sexual abuse the Veteran experienced as a child, as well as the sexual abuse committed by the Veteran and his subsequent incarceration.  With respect to current symptoms, the Veteran reported being aggravated and getting depressed by his Parkinson's disease.  He felt loneliness, and found it difficult to forgive himself for ruining his family's lives.  He had sleep disturbances, including dreams about having fun with his children, his experience in law enforcement, and war, though he had never served in a war.  He periodically thought back to his time in the military, specifically when he made mistakes and was "worked over" by the other soldiers.  Based on a review of the claims file, a history provided by the Veteran, and an examination of the Veteran, the examiner concluded that the Veteran had recurrent major depressive disorder.  However, the examiner indicated that the Veteran's psychiatric condition was not caused by or a result of the psychiatric treatment he received in service.  The Veteran expressed that his feelings of depression were due to his present life circumstances, specifically being unable to forgive himself for what he did to his family and the problems associated with his Parkinson's disease.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric condition is not warranted.  As noted above, the evidence established that the Veteran was treated in service for a psychiatric condition and is currently diagnosed with a psychiatric condition.  However, the Board finds that the overall weight of the evidence is against a finding that the Veteran's current condition was incurred in or otherwise related to service.  

Initially, the Board notes the Veteran's own statements made in support of his claim, as well as those offered by D.L.J. in September 2004.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran and D.L.J. are competent to render diagnoses of psychiatric conditions.  While they are certainly competent to report observable symptoms, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his condition was the result of beatings sustained in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his psychiatric condition and purported trauma in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, although D.L.J. reported that the Veteran was depressed and "jumpy" after returning from service, these statements do not establish that the Veteran had a psychiatric condition or symptoms of a psychosis within one year of his discharge.  These statements also do not relate the Veteran's current condition to service, and as noted, such statements would be beyond the competence of such individuals. 

Therefore, although the statements of the Veteran and D.L.J. offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

Further, to the extent that the lay statements of record are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran and D.L.J. are competent to provide evidence of the Veteran's experiences, the Board notes that a 1984 examination was within normal limits.  Further, while the Veteran reported in 1984 and more recently reported, that he saw a psychiatrist for a short period time after his discharge, the earliest post-service record of treatment is dated 1998, about 18 years after service.  This treatment also reflects that the Veteran was primarily concerned about his present life circumstances and legal issues.  Thus, while the Veteran may have had some treatment within a few years of service, it is notable that this treatment is not mentioned in any of the 1998 records of psychiatric treatment despite the very extensive evaluation of the Veteran at that time.  Further, at the time of the VA examination in 2010, the Veteran only reported the treatment in service in 1980 and for a few years after service, but no other mental health treatment until 1998 after the allegations about molesting his daughters arose.  These facts weigh heavily against any claim that he has had psychiatric problems ever since service and certainly diminish the credibility of any such assertion.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

With respect to the competent medical evidence of record, the Board notes that there are two opinions addressing the etiology of the Veteran's depressive disorder.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Here, the April 2010 VA examiner's opinion was based on a review of the claims file and examination of the Veteran, and he concluded that the Veteran's current condition was not related to service.  The January 2006 opinion of G.L. was based on ongoing treatment of the Veteran and a history provided by the Veteran, and he concluded that the Veteran's depression had its initial onset during service.

Although the VA examiner reviewed the claims file as part of the examination, this does not necessarily mean that examination holds greater probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and of sound reasoning for the conclusion reached, not the mere fact that the claims file was reviewed).  In this case, however, the claims file includes significant information regarding the Veteran's pre-service and post-service circumstances, including the abuse he experienced as a child and the abuse he committed as an adult, as well as his subsequent incarceration.  There is no indication that G.L. considered these factors in determining that the Veteran's current condition had its initial onset in service.  This is particularly important in light of the fact that, during his VA examination, the Veteran's current complaints were primarily related to his present life circumstances.  Therefore, the Board finds that the VA examiner's opinion to be of greater probative value, as it fully addresses factors both in and out of service in determining the etiology of the Veteran's psychiatric disorder.

Therefore, having concluded that the VA examiner's opinion is more probative and entitled to greater weight, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, is not warranted.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


